Title: To Benjamin Franklin from the Comtesse de Boufflers, 24 July 1783
From: Boufflers-Rouvrel, Marie-Charlotte-Hippolyte de Campet de Saujon, comtesse de
To: Franklin, Benjamin


          
            Ce 24 julliet 83 a auteuil
          
          Me [Madame] de Boufflers a reçeu avec un sensible plaisir et une
            reconnoissance infinie le precieux present dont monsieur Francklin a bien voulu l’honorer.
            Personne n’en connoit mieux le prix, et na une plus haute idée de celuy de qui elle le
            reçoit. Si par un des plus grands efforts que puisse produire lamour patriotique elle a
            resistè a sa propre inclination pour ne pas se laisser entrainer a lempressement general
            que Monsieur Francklin a si justement excité, le sentiment rassuré par le succes la rend
            a son penchant naturel et luy permet de jouir avec une admiration sans melange du beau
            spectacle ou Monsieur Francklin a représenté un des premiers Personnages.
        